




CITATION:
Mady Development Corp. v. Rossetto, 2012 ONCA
          31



DATE: 20120117



DOCKET: C53884



COURT OF APPEAL FOR ONTARIO



Doherty, Armstrong and Hoy JJ.A.



BETWEEN



Mady Development
          Corp., D. Mady Investments Inc. and Mady Contract Division Ltd.



Appellants (Respondents in Appeal)



and



Leonard Len
          Rossetto
, 2034167 Ontario Ltd. and EMIK A.K.A. Emma Aboulian



Respondents (
Appellant in Appeal
)



Gregory M. Sidlofsky, for the appellant



Myron W. Shulgan, Q.C., for the respondents



Heard: December 1, 2011



On appeal from the order of Justice
          Beth A. Allen of the Superior Court of Justice, dated November 17, 2010, with
          reasons reported at 2010 ONSC 6323.



Hoy J.A.:



[1]

Leonard Rossetto appeals from the November 17, 2010 order of the appeal
    judge, allowing an appeal from an arbitrators decision.

[2]

There are two issues to be decided on this appeal:

(1)

Did the appeal judge err in holding that there is an overriding
    principle which disentitles a fiduciary employee to any bonus in respect of a
    period of time in which he acted in breach of his fiduciary duty?

(2)

If so, should the arbitrators award granting Mr. Rossetto the bonuses
    earned as part of his employment be reinstated?

[3]

For the reasons that follow, I would allow the appeal and restore the
    arbitrators award.

I.

OVERVIEW

(1)

Background

[4]

Mr. Rossetto was employed as an executive with Mady Development Corp.,
    D. Mady Investments Inc. and Mady Contract Division Ltd. (collectively,
    Mady).  Between September 3, 2007 and November 15, 2007, he diverted labour
    and materials, and used Madys funds to renovate his house. Mady discovered his
    wrongdoing, and terminated his employment on December 12, 2008.  Mady subsequently
    sued Mr. Rossetto for damages for conversion, breach of employment contract,
    unjust enrichment and breach of fiduciary duty. Mr. Rossetto counterclaimed in
    respect of his bonuses for 2007 and 2008. The parties ultimately submitted the
    dispute to arbitration.

[5]

Mady framed its arbitration claim in relation to the diversion of
    resources as a claim for breach of fiduciary duty.  It took the position that because
    Mr. Rossetto was terminated for cause, Mady was not obligated to pay his
    bonuses.

(2)

The arbitrators award

[6]

The arbitrator awarded Mady damages totalling $546,452:

·

$315,452 in respect of the misappropriated labour, materials and
    funds; and

·

$231,000 to compensate for the delay to one of Madys legitimate
    projects occasioned by Mr. Rossettos diversion of resources and attention to
    his home renovations.

[7]

In his reasons, the arbitrator noted that the evidence was far from
    hard as to the actual costs (associated with Mr. Rossettos
    misappropriation), and that there were several major external factors that led
    to the substantial delay.

[8]

The arbitrator found, at page 2 of his decision, that Mr. Rossetto was a
    member of Madys small executive group and a trusted individual within the Mady
    organization.  Pursuant to his employment contract, Mr. Rossetto was entitled
    to an annual bonus equal to 30 per cent of Madys profits after overhead.  The
    arbitrator also found, at page 5 of his decision, that the effect of this net profit
    based bonus was that the relationship between Mady and Mr. Rossetto would
    operate as a true partnership.

[9]

The arbitrator noted at page 17 that:

One could also argue that as Rossetto was a
    Vice-President of Mady Contract, he was an officer of the Company and therefore
    owed the Company a fiduciary duty, of which he was in breach. I think it is
    appropriate, however, in this case to treat Rossetto as an employee whose terms
    of employment were set out in the contract, as amended, between himself and
    Mady.

[10]

The arbitrator found that Rossettos entitlement to an annual bonus was
    clearly an integral part of his contract with Mady from the very first day he
    entered into his employment.  Relying on
Sibilia v. G.P. Page Publications

Ltd.,
1983 CarswellOnt 1817 (H.C.J.), the arbitrator concluded that a
    dishonest dismissed employee is entitled to be paid for the work that he has
    done.  He distinguished
Clark (c.o.b. as Intelligent Workbench Corp.) v.
    Coopers and Lybrand Consulting Group
(1999), C.C.E.L. (3d) 188 (S.C.),
    affd (2002), 163 O.A.C. 1 (C.A). The arbitrator awarded Mr. Rossetto
    $364,661.33 in satisfaction of his unpaid bonuses for 2007 and 2008.

[11]

Mady appealed the arbitrators decision that Mr. Rossetto was entitled
    to his bonuses.

(3)

The appeal judges decision

[12]

The appeal judge held that the arbitrator erred in law by failing to
    apply the principles that inform the remedies for breach of fiduciary duty in
    determining Mr. Rossettos entitlement to his bonuses despite having found that
    Mr. Rossetto stood in a fiduciary relationship with Mady.  Relying on
McBride
    Metal Fabricating Corp. v. H.W. Sales Company Inc. (
2002), 59 O.R. (3d) 97
    (C.A.), at paras. 26-29, and
Canadian Aero Service Ltd. v. OMalley
,
    [1974] S.C.R. 592, she held that [t]he overriding principle is that a
    fiduciary is not entitled to compensation for the period of their wrongdoing:
    at para. 16.

[13]

The appeal judge stated that [T]he court seeks to put the aggrieved
    party in the position it would have been if the breach had not occurred: at
    para. 16. And relying on
McBride
, she held that the only way to return
    Mady to its original position was to deprive Mr. Rossetto of his bonus from the
    date of the breach onward on the basis that had Mady been aware that Rossetto
    was secretly diverting the companys assets and resources from September 3,
    2007, Mady would most assuredly have terminated Rossettos employment contract
    as it did immediately upon discovering Rossettos dishonest activities: at para.
    17.

[14]

She was of the view that a bonus was tantamount to property or [a]
    business advantage belonging to the company. Therefore in accordance with
Canadian
    Aero Service Ltd. v. OMalley,
Mr. Rossetto was disentitled to his bonuses.
    In her view, the principles enunciated in
OMalley
and
McBride
make it clear that bonuses are included in the forms of compensation a
    wrongdoing fiduciary is not entitled to be paid during the period of their
    wrongdoing: at para. 19.

II.

ANALYSIS

ISSUE 1:       Did the appeal judge err in holding that there is an
    overriding principle which disentitles a fiduciary employee to any bonus in
    respect of a period of time in which he acted in breach of his fiduciary duty?

[15]

The appeal judges conclusion that Mr. Rossettos breach disentitled him
    from receiving his bonuses was based on the erroneous principle that, in all
    circumstances, errant fiduciaries forfeit entitlement to compensation in the
    form of bonuses. Equitable remedies are always subject to the discretion of the
    court, and a fiduciarys entitlement to a bonus depends on all of the facts
    before the court.  Respectfully, the appeal judge did not consider all of those
    facts.

(1)

The parties positions

[16]

Mr. Rossetto argues that where, as here, damages arising from the
    misconduct have been awarded, and the agreement to award a bonus was not
    induced by a misrepresentation,
McBride
,
Canadian Aero Service
,

and the other cases relied on by Mady,

do not require that a
    fiduciary be denied a performance bonus that is an integral part of the
    employment contract.  The arbitrator did not err in principle in making his
    discretionary order.

[17]

Mady submits that the arbitrator erred in law in failing to consider the
    impact of Mr. Rossettos breach of his fiduciary obligations on his entitlement
    to receive his bonuses.  In addition to
McBride
and
Canadian Aero
    Service
, Mady relies on
Procon Mining and

Tunnelling Ltd. v.
    McNeil,
2010 BCSC 487, 81 C.C.E.L. (3d) 119;
Clark v. Coopers
;
Hodgkinson
    v. Simms
, [1994] 3 S.C.R. 377; and
Lavigne v. Robern
(1984), 51 O.R.
    (2d) 60 (C.A.) as authority for the principle that a fiduciary employee is not
    entitled to his bonus where he has breached that duty.

(2)       General
    principles governing fiduciary relief

[18]

Fiduciary relief is equitable in nature.  The remedies for breach of fiduciary
    duty are discretionary.  They are dependent on all the facts before the court,
    and designed to address not only fairness between the parties, but also the
    public concern about the maintenance of the integrity of fiduciary
    relationships:
McBride,
at para. 30.

[19]

Fiduciary relief is aimed at two goals: restitution and deterrence. Restitution
    is aimed at returning a beneficiary to the position he would have been in but
    for the fiduciarys breach. The goal of deterrence, or as it is sometimes
    referred to, the prophylactic purpose, is to prevent fiduciaries from
    benefitting from their wrongdoing and maintain the integrity of the fiduciary
    relationship. A remedy for breach of fiduciary duty can be aimed at one or both
    of these purposes.  The role each one plays is a function of the particular
    facts of the case: see for example
Hodgkinson v. Simms; 3464920 Canada Inc.
    v. Strothers
, 2007 SCC 24, [2007] 2 S.C.R. 177.

[20]

Deterrence is of particular importance where the beneficiary suffers no
    identifiable loss. Such was the case in
3464920 Canada Inc. v. Strothers.
In
Strothers
, disgorgement of profits gained through a breach of
    fiduciary duty was ordered not for the purpose of making the beneficiary whole;
    but rather, to ensure that the fiduciary did not benefit from his wrongdoing,
    thereby deterring fiduciary faithlessness, and achieving the prophylactic goal.

(3)

The jurisprudence does not establish an overriding principle
    barring compensation for errant fiduciaries during the period of wrongdoing

[21]

The effect of the appeal judges reasoning, and consequently her error,
    was to elevate the fact-specific result in
McBride
to an absolute
    principle disentitling faithless fiduciaries to compensation in the form of
    bonuses for the period of their wrongdoing.

[22]

The cases on which the appeal judge and Mady relied do not establish
    that a fiduciary employee must, in all circumstances, be denied compensation in
    respect of the period of his wrongdoing. Rather than establishing an absolute
    rule, the jurisprudence affirms the well-accepted principle that equitable
    relief is discretionary and fact specific. The question of entitlement to bonus
    compensation is therefore fluid and must be determined by reference to the
    circumstances of the particular case, having regard to the general principles
    governing fiduciary relief.

[23]

The appeal judge relied on the passage from
Canadian Aero Service
,
    at p. 10, that a fiduciary is precluded from obtaining for himself, any
    property or business advantage belonging to the company.  She held that there
    was no exception for a bonus, treating the bonus as the companys property.  Respectfully,
    this analysis is flawed.  The property that Mr. Rossetto misappropriated was
    that which he used to renovate his house; damages were awarded to compensate
    Mady for the value of that property.

[24]


The appeal judge also placed significant reliance on this
    courts decision in
McBride
. She treated the case as establishing a rule
    precluding wayward fiduciaries from receiving compensation for the period of a
    breach and relied on it to find that Mady did not have to pay Mr. Rossettos
    bonuses.

However, a review of the decision establishes that the result
    is fact-specific and, importantly, that the facts of
McBride
are
    distinct from those in this case.

[25]

In
McBride,
a sales agent did not disclose to its principal that
    it had a 25 per cent interest in a customer. The principal discovered this
    conflict of interest in 1996, two years after it arose, and terminated the
    agency agreement.  Under the agreement, the agent was entitled to commissions
    for two years after termination on sales attributable to customers in existence
    at the time of termination.  McBride did not request that commissions earned in
    the two years after the breach be returned.  It did, however, seek to be
    relieved of the obligation to pay the trailing commissions in respect of the
    period following termination.

[26]

The trial judge found that the failure to disclose the conflict of
    interest was a clear breach of fiduciary duty and that, had disclosure been
    made, the principal would have terminated the contract two years prior, with
    the result that commissions would only have been payable until 1996. The trial
    judge granted the requested declaration, relieving McBride of the obligation to
    pay the trailing commissions.

[27]

The decision was upheld on appeal.  Abella J.A. described the relief
    granted by the trial judge as consistent with the goal of putting the plaintiff
    in the position it would have been in but for the breach.  In response to the
    sales agents argument that it would be unfair to relieve McBride from the
    obligation to pay the trailing commissions because it had had the benefit of
    the profits earned on the sales, she noted that the law of fiduciary duty has
    always contained within it an element of deterrence.

She described the
    trial judge as having exercised his
discretion
to simply call it even
    between the parties, as he was fully entitled to do: at para. 32 (emphasis
    added).

[28]

Unlike
McBride,
where the only loss to the beneficiary was its
    right to terminate the contract at the time of the breach, in the case before
    the court, Mr. Rossettos breach was the misappropriation and diversion of
    resources, resulting in an identifiable loss to Mady.  Clear economic harm was
    made out and damages were awarded to put Mady in the position it would have
    been in but for the breach.  Damages were not awarded in
McBride.


[29]

In further contrast, the breach in
McBride
was a conflict of
    interest, which was ongoing at the time McBride terminated its relationship
    with the fiduciary. The underlying breach in the present case - the diversion
    of labour, material and funds - occurred over three months in 2007. The bonuses
    at issue were any portion of the bonus for the whole of 2007 that remained
    unpaid and the bonus for the whole of 2008.

[30]

The fact that the relationship at issue in the present case is one of
    employer and employee also distinguishes it from
McBride
, where Abella
    J.A. expressly recognized that the relationship at issue was one of principal
    and agent: at para. 26. Citing this courts decision in
William R. Barnes
    Co. v. Mackenzie
(1974)
,
2 O.R. (2d) 659, Mark Ellis in
Fiduciary
    Duties in Canada,
loose-leaf (consulted on December 16, 2011) (Toronto: Carswell,
    1993), ch. 16 at 16.15 recognizes the distinction between principal-agent and
    employer-employee relationships and describes the entitlement to compensation
    in the employment context. He writes:

It is well accepted that a principal will not be
    required to pay his agent a commission for transactions that are in breach of
    fiduciary duty.  However, an employer is not free to withhold payment of wages
    due for past performance, even where the past performance may have involved a
    time

when the employee was acting in breach of his fiduciary duty
.

[31]

In
Barnes,
Evans J.A. adopted the same approach to a fiduciary
    employee

as the arbitrator in this case. He wrote:

In the instant case the relationship is basically
    that of master and servant rather than principal and agent and the remedy of a
    master against his defaulting servant is restricted to a right of instant
    dismissal and to damages which flow from the default. I do not consider wages
    paid to be such an item of damages.    The employer has already received the
    fruit of the employers efforts, honest or otherwise, and cannot repudiate his
    obligation to pay.  I recognize that in an agency situation the principal may
    take the benefit and refuse to pay the commission but I am not aware of any
    binding authority which requires me to extend that principle to a master and
    servant situation.

[32]

Recognizing that
Barnes
predates
McBride
, there is nothing
    in
McBride
that contradicts the above proposition, particularly given
    that
McBride
involved an agency relationship. Nor is there anything in
McBride
that suggests the result reaches any further than the facts of that case.
    The same is true of the other cases put forward by Mady.

[33]

Procon Mining
, a decision of the British Columbia Supreme Court
    relied upon by Mady on this appeal, is the only decision cited where a
    fiduciary employee was not entitled to his bonus.  Notably, only one of two
    employees was denied a bonus.  The case reflects a fact-specific exercise of
    discretion in crafting fiduciary relief.

[34]

In
Procon Mining,
the court required the defendant to pay back
    bonus and other monies paid out by the employer in accordance with an extremely
    favourable option agreement the defendant had negotiated while secretly
    accepting commissions from Procons suppliers and clients. The court held that
    allowing him to retain the bonuses (and other monies) would be to allow him to
    profit from his non-disclosure because it was only through that non-disclosure
    that he was able to negotiate key provisions of the option agreement.

[35]

The court specifically noted that the bonuses paid to McNeil, which were
    analogous to distributions to shareholders, were not traditional performance
    bonuses. Notably, the court allowed McNeils assistant, (whom it had also held
    breached a fiduciary duty through assisting him in his breaches), to keep her traditional
    performance bonus.

[36]

In this case, the arbitrator found that the bonuses at issue were an
    integral part of Mr. Rossettos employment contract. They were what the trial
    judge in
Procon Mining
described as traditional performance bonuses.

And unlike
Procon Mining,
where the fiduciary had resigned and immediate
    termination of his employment was not

available to deter fiduciary
    faithlessness, Mr. Rossetto was dismissed as a consequence of his breach.

[37]

Clark v. Coopers
, relied upon by Mady and distinguished by the
    arbitrator,

stands for the narrow proposition that an employee who is dismissed
    for fraudulently misrepresenting his qualifications to gain employment, is not
    entitled to remuneration because the employment contract is
void ab initio.
This is not a case of fraudulent misrepresentation of an employees
    credentials.

[38]

Lavigne v. Robern,
a case where a shareholder was denied his
    proportionate share of a secret commission that he was forced to disgorge to
    the corporation, is likewise of no assistance. It does not consider fiduciary
    relief in an employment context. Moreover, some ten years after
Lavigne v.
    Robern,
this court came to the opposite conclusion in
Olson v. Gullo
(1994), 17 O.R. (3d) 790.

[39]

In
Olson,
Messrs. Olsen and Gullo agreed they would be equal
    partners in the purchase and development of certain lands.  Gullo bought and
    sold some of that land behind Olsens back.  Gullo was required to pay one half
    of the profits (and not the 100 per cent ordered by the trial judge) to Olson.  Morden
    A.C.J.O. held that allowing the wrongdoing  partner his pre-ordained share did
    not amount to allowing him to profit from his wrongdoing.

ISSUE 2:       Should the arbitrators award granting Mr. Rossetto the
    bonuses earned as part of his employment be reinstated?

[40]

Given that an errant fiduciary is not strictly barred from receiving
    compensation in the form of bonuses as a consequence of wrongdoing, the
    question becomes whether the arbitrators award should be reinstated. While a
    wayward fiduciary may in certain cases be denied bonus compensation to achieve
    the goal of restitution or deterrence, I am of the view that the arbitrators
    conclusion in this case was reasonable and would reinstate the award.

[41]

The heart of Madys complaint is that the arbitrator failed to
    explicitly consider whether treating Mr. Rossetto as a fiduciary, and not
    simply an employee, would provide a more appropriate remedy to Mady. It argued
    that, as a fiduciary, Mr. Rossetto was not entitled, or at least not
    necessarily entitled, to his bonuses.

[42]

Despite the fact that Madys arbitration claim in relation to the bonuses
    was framed as flowing from Mr. Rossettos termination for cause, I agree that
    the arbitrator erred in not explicitly considering whether treating Mr.
    Rossetto as a fiduciary would provide a more appropriate remedy to Mady: see
Lac
    Minerals Ltd. v. International Corona Resources Ltd.,
[1989] 2 S.C.R. 574,
    at pp. 631-632.

[43]

Nonetheless, while the arbitrator did not expressly conclude that Mr.
    Rossetto was in a fiduciary relationship with Mady, it is clear from his
    findings of fact that the arbitrator  a former law school dean  appreciated
    that Mr. Rossetto was a fiduciary.  Moreover, the approach of the arbitrator in
    determining bonus entitlement was consistent with
Barnes
, a case
    involving a fiduciary employee, and as discussed below, his award was
    reasonable, having regard to all of the facts and the general principles
    governing fiduciary relief.

[44]

There are different kinds of bonuses.  Some are discretionary.  Some are
    simply a form of variable, as opposed to fixed, compensation.  Sometimes, a bonus
    amounts to the principal form of compensation.  In this case, the bonuses were
    significant and non-discretionary. The arbitrator found they were an integral
    part of Mr. Rossettos compensation under the employment contract. He was just
    as entitled to the bonus component of his compensation as he was to his regular
    salary.

[45]

Furthermore, the arbitrators award accomplished the goals of fiduciary
    relief. Mady suffered a tangible loss as a result of Mr. Rossettos breach of
    fiduciary duty. That loss could be, and indeed was, compensated by the
    arbitrators award for damages, an award that was crafted on evidence of loss
    that was far from clear. By requiring Mr. Rossetto to compensate Mady for the
    time, money and resources he misappropriated, as well as the delay occasioned
    by his conduct, Mady was put back in the same position it would have been in but
    for the breach; the goal of restitution on which the appeal judge focussed was
    fully achieved.

[46]

The arbitrators award also accounted for prophylactic goal of fiduciary
    relief. It had the effect of depriving Mr. Rossetto of the benefit he gained
    from his wrongful conduct.

[47]

This was not a case where Mr. Rossetto was left unimpaired by his
    wrongdoing. Mr. Rossetto lost his job. He was dismissed as soon as Mady became
    aware of his misconduct.

III.

CONCLUSION

[48]

The arbitrator carefully considered the nature of the bonuses, and the
    attitude of this court to bonus payments that form an integral part of an
    employees compensation.  He heard all of the evidence and calculated the
    damages arising from Mr. Rossettos misconduct. His reasons show that he was
    alive to the fiduciary relationship but concluded that it was nonetheless
appropriate
    on the facts of the case
to treat Mr. Rossetto as an employee. The
    conclusion he reached was reasonable and remains reasonable when viewed in the
    light of the fiduciary relationship. I would not interfere.

[49]

In the result, I would restore the award of the arbitrator.

[50]

As agreed to by the parties at the hearing, Mr. Rossetto is entitled to
    costs of this appeal on a partial indemnity scale, fixed in the amount of
    $15,000, inclusive of disbursements and applicable taxes, and the costs of the
    appeal below, which were awarded to Mady and fixed by the arbitrator, are set
    aside.  Mr. Rossetto shall be entitled to his costs of the appeal below, which
    are fixed in the amount of $17,000, inclusive of disbursements and applicable
    taxes.

RELEASED:  Jan. 17, 2012                                                            Alexandra
    Hoy J.A.

D.D.                                                                                              I
    agree Doherty J.A.

I
    agree Armstrong J.A.


